DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 fails to provide adequate definition of the term “UID “ before referencing it in the claim.   
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: [0028] Callout for ‘synchronizing unit 42’ should be ‘synchronizing unit 102’, [0029] Callout for ‘UID input processor 106’ should be ‘UID input processor 42’.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vakharia et al. (US 2017/0095298 A1), hereinafter “Vakharia”, and in view of Wong et al. (US 2014/0276394 A1), hereinafter “Wong”.
Regarding claim 1, Vakharia teaches 
“a surgical robotic system that includes:”
“a surgical robotic arm” (Vakharia, Para. 003, “A robotic surgical system may include an operation assembly and a control assembly, which may be positioned in separate locations.”);
“a handheld UID (Vakharia, Para. 061, “User input device (100) also includes an egg-shaped body (105), a pivoting trigger (102), a pair of articulation buttons (104, 106), an activation button (108), and a position sensing assembly (110). Egg-shaped body (105) is dimensioned to be grasped by an operator with one hand such that the index finger is adjacent to trigger (102) and the thumb of the same hand is adjacent to articulation buttons (104, 106) and activation button (108).”); 
“and one or more processors” (Vakharia, Para. 049, “Processing device (46) may control movement of robotic actuation assembly (48). Therefore, control signals generated by user input device assembly (22) may control robotic actuation assembly (48) via wireless communication devices (24, 28), first processing device (26), server (32), communication device (44), and second processing 
device (46)”);
“configured to perform operations, the operations including: processing images captured by the camera to detect a first marker with fixed position and orientation in a surrounding environment” (Vakharia, Para. 065, "As another merely illustrative example, position sensing assembly (110) may include one or more optical markers on body (105), with user input device (100) being used within the field of view of one or more cameras or optical sensors that track movement of the optical markers on body (105) to determine the location and orientation of user input device (100) within a controlled space.");
“determining a pose of the handheld UID based on the first marker” (Vakharia, Para. 065, "As another merely illustrative example, position sensing assembly (110) may include one or more optical markers on body (105), with user input device (100) being used within the field of view of one or more cameras or optical sensors that track movement of the optical markers on body (105) to determine the location and orientation of user input device (100) within a controlled space.");
“and effecting movement of the surgical robotic arm, based on the pose of the handheld UID” (Vakharia, Para. 061, “User input device (100) also includes an egg-shaped body (105), a pivoting trigger (102), a pair of articulation buttons (104, 106), an activation button (108), and a position sensing assembly (110). Egg-shaped body (105) is dimensioned to be grasped by an operator with one hand such that the index finger is adjacent to trigger (102) and the thumb of the same hand is adjacent to articulation buttons (104, 106) and activation button (108). As will be described in greater detail below, trigger (102), articulation buttons (104, 106), activation button (108), and position sensing assembly (110) are all configured to generate control signals that control surgical instrument (150).”; Vakharia, Para. 062, “As best seen in FIGS. 2 and 4, position sensing assembly (110) is configured to determine the spatial location of user input device (100) within a 3-dimensional space. In other words, position sensing assembly (110) is configured to determine the axial location of user input device (100) along the X axis (X), Y axis (Y), and Z axis (Z).”, Vakharia, Para. 062, “As best seen in FIG. 2, as body (105) is translated along the X axis (X), Y axis (Y), and Z axis (Z), position sensing assembly (110) generates a set of control signals corresponding to the axial translation. Control signals may be sent to wireless communication device (124) via communication wire (115) or any other suitable means as would be apparent to one having ordinary skill in the art in view of the teachings herein. Control signals corresponding to the translation of body (105) along axes (X, Y, Z) may then be communicated to robotic actuation assembly (48) via wireless communication devices (124, 28), first processing device (26), server (32), communication device (44), and second processing device (46) as described above.”).
Vakharia fails to teach:
“a handheld UID having a first camera”
Wong teaches “a handheld UID having a first camera” (Wong, Para. 036, “The user interface may also be implemented by using computer vision to detect hand gestures, in which case a camera may be mounted to or incorporated into the user interface device 150.”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the handheld UID of Vakharia, such that it included a camera, as taught by Wong. 
The suggestion/motivation for doing so would have been to gain object or motion detection from the perspective of the UID, thereby allowing a user a more relevant view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia with Wong to obtain the invention as specified in claim 1.

Regarding claim 16, Vakharia teaches 
“a computer implemented method for controlling a surgical robotic arm, comprising:”
“processing(Vakharia, Para. 049, “Processing device (46) may control movement of robotic actuation assembly (48). Therefore, control signals generated by user input device assembly (22) may control robotic actuation assembly (48) via wireless communication devices (24, 28), first processing device (26), server (32), communication device (44), and second processing device (46)”; Vakharia, Para. 061, “User input device (100) also includes an egg-shaped body (105), a pivoting trigger (102), a pair of articulation buttons (104, 106), an activation button (108), and a position sensing assembly (110). Egg-shaped body (105) is dimensioned to be grasped by an operator with one hand such that the index finger is adjacent to trigger (102) and the thumb of the same hand is adjacent to articulation buttons (104, 106) and activation button (108).”); 
“determining whether a first marker fixed in a surrounding environment is detected;” (Vakharia, Para. 065, "As another merely illustrative example, position sensing assembly (110) may include one or more optical markers on body (105), with user input device (100) being used within the field of view of one or more cameras or optical sensors that track movement of the optical markers on body (105) to determine the location and orientation of user input device (100) within a controlled space.");
“when the first marker is detected, determining a pose of the handheld UID based on the first marker;” (Vakharia, Para. 065, "As another merely illustrative example, position sensing assembly (110) may include one or more optical markers on body (105), with user input device (100) being used within the field of view of one or more cameras or optical sensors that track movement of the optical markers on body (105) to determine the location and orientation of user input device (100) within a controlled space.");
“and effecting movement of the surgical robotic arm, based on the pose of the handheld UID.” (Vakharia, Para. 061, “User input device (100) also includes an egg-shaped body (105), a pivoting trigger (102), a pair of articulation buttons (104, 106), an activation button (108), and a position sensing assembly (110). Egg-shaped body (105) is dimensioned to be grasped by an operator with one hand such that the index finger is adjacent to trigger (102) and the thumb of the same hand is adjacent to articulation buttons (104, 106) and activation button (108). As will be described in greater detail below, trigger (102), articulation buttons (104, 106), activation button (108), and position sensing assembly (110) are all configured to generate control signals that control surgical instrument (150).”; Vakharia, Para. 062, “As best seen in FIGS. 2 and 4, position sensing assembly (110) is configured to determine the spatial location of user input device (100) within a 3-dimensional space. In other words, position sensing assembly (110) is configured to determine the axial location of user input device (100) along the X axis (X), Y axis (Y), and Z axis (Z).”, Vakharia, Para. 062, “As best seen in FIG. 2, as body (105) is translated along the X axis (X), Y axis (Y), and Z axis (Z), position sensing assembly (110) generates a set of control signals corresponding to the axial translation. Control signals may be sent to wireless communication device (124) via communication wire (115) or any other suitable means as would be apparent to one having ordinary skill in the art in view of the teachings herein. Control signals corresponding to the translation of body (105) along axes (X, Y, Z) may then be communicated to robotic actuation assembly (48) via wireless communication devices (124, 28), first processing device (26), server (32), communication device (44), and second processing device (46) as described above.”).
Vakharia fails to teach
“processing images captured through a first camera mounted on a handheld user interface device (UID)”
Wong teaches “processing images captured through a first camera mounted on a handheld user interface device (UID)” (Wong, Para. 036, “The user interface may also be implemented by using computer vision to detect hand gestures, in which case a camera may be mounted to or incorporated into the user interface device 150.”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the handheld UID of Vakharia, such that it included a camera, as taught by Wong. 
The suggestion/motivation for doing so would have been to gain object or motion detection from the perspective of the UID, thereby allowing a user a more relevant view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia with Wong to obtain the invention as specified in claim 16.


Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vakharia in view of Wong, and further in view of Williamson et al. (US 2004/0104935 A1), hereinafter “Williamson”.
Regarding claim 2, Vakharia, in view of Wong discloses the surgical robotic system of claim 1.
Vakharia, in view of Wong fails to teach “wherein determining the pose of the handheld UID includes determining a marker to camera transformation that maps a pose of the first marker to a pose of the first camera.”
Williamson teaches “wherein determining the pose of the handheld UID includes determining a marker to camera transformation that maps a pose of the first marker to a pose of the first camera.” (Williamson, Para. 022, "A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself. An automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera. The position of each target in a pair is then calculated in relation to each other. The positions of each target pair are added to a list of relative target transforms."; Williamson, Para. 023, "During normal user mode, video signals are processed to calculate the position of targets detected in each frame image using the relative target transforms. The detection algorithm detects the effects of viewing angles and gives a higher weight to targets that are detected at more reliable angles. Once the target positions have been calculated, the invention determines the user position within the environment.").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, such that it calculated transformations between markers and cameras, as taught by Williamson.
 The suggestion/motivation for doing so would have been to more accurately calculate the pose of the handheld UID.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong with Williamson to obtain the invention as specified in claim 2.

Regarding claim 3, Vakharia, in view of Wong, in further in view of Williamson, teaches “the surgical robotic system of claim 2, further comprising a plurality of markers, each marker with fixed position and orientation in the surrounding environment, wherein each of a plurality of marker to marker transformations maps coordinates of any one of the plurality of markers to another of the plurality of markers” (Williamson, Para. 315, “Typically, only when multiple targets are detected simultaneously can their positions be compared. When two targets are detected in the same video frame, a transform matrix representing the position of one target relative to the other target is derived from the positions of each target relative to the camera.”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, such that it calculated marker to marker transformations between each of a plurality of markers with fixed positions and orientations, as taught by Williamson.
  The suggestion/motivation for doing so would have the added gain in understanding of the relationships of objects in the virtual environment in relation to each of the markers.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong with Williamson to obtain the invention as specified in claim 3.

Regarding claim 17, Vakharia, in view of Wong, teaches the method of claim 16, 
Vakharia, in view of Wong fails to teach “wherein determining a pose of the handheld UID includes determining a marker to camera transformation that maps a pose of the first marker to a pose of the first camera.”
Williamson “wherein determining a pose of the handheld UID includes determining a marker to camera transformation that maps a pose of the first marker to a pose of the first camera.” (Williamson, Para. 022, "A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself. An automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera. The position of each target in a pair is then calculated in relation to each other. The positions of each target pair are added to a list of relative target transforms."; Williamson, Para. 023, "During normal user mode, video signals are processed to calculate the position of targets detected in each frame image using the relative target transforms. The detection algorithm detects the effects of viewing angles and gives a higher weight to targets that are detected at more reliable angles. Once the target positions have been calculated, the invention determines the user position within the environment."). 
The suggestion/motivation for doing so would have been to more accurately calculate the pose of the handheld UID.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong with Williamson to obtain the invention as specified in claim 17.

Regarding claim 18, Vakharia, in view of Wong, and further in view of Williamson, teaches “the method of claim 17, wherein a plurality of markers are located in fixed positions in the surrounding environment, and a plurality of marker to marker transformations map coordinates of each of the plurality of markers to each other.” (Williamson, Para. 315, “Typically, only when multiple targets are detected simultaneously can their positions be compared. When two targets are detected in the same video frame, a transform matrix representing the position of one target relative to the other target is derived from the positions of each target relative to the camera.”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia in view of Wong, such that it calculated marker to marker transformations between each of a plurality of markers with fixed positions and orientations, as taught by Williamson.
  The suggestion/motivation for doing so would have the added gain in understanding of the relationships of objects in the virtual environment in relation to each of the markers.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia in view of Wong with Williamson to obtain the invention as specified in claim 18.

Claims 4-13 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vakharia, in view of Wong, in view of Williamson, and further in view of Yao et al. (US 2019/0116354 A1), hereinafter “Yao”. 
Regarding claim 4, Vakharia, in view of Wong, in view of Williamson discloses “the surgical robotic system of claim 3”.
Vakharia, in view of Wong, in view of Williamson fails to teach “wherein the handheld UID includes a plurality of cameras, and each of a plurality of camera to camera transformations maps coordinates of any one of the plurality of cameras to another of the plurality of cameras.” 
Yao teaches “wherein the handheld UID includes a plurality of cameras, and each of a plurality of camera to camera transformations maps coordinates of any one of the plurality of cameras to another of the plurality of cameras” (Yao, Para. 098, “Example 11 is a camera calibration method for calibrating a plurality of cameras. The camera calibration system includes determining a relationship between each camera and a unique coordinate system, and determining a positional relationship between all of the plurality of cameras based on the relationships between each of the cameras and the unique coordinate system.”).It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia, in view of Wong, in view of Williamson, such that a positional relationship (transformation) between all of the plurality of cameras is calculated, as taught by Yao.
The suggestion/motivation for doing so would have been to improve the accuracy of pose determination through utilizing multiple cameras and respective camera to camera transformations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, in view of Williamson with Yao to obtain the invention as specified in claim 4.

Regarding claim 5, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches “the surgical robotic system of claim 4, further comprising recognizing a second marker of the plurality of markers in a second camera of the plurality of cameras, and determining a marker to camera transformation that maps a pose of the second marker to a pose of the second camera, wherein determining the pose of the UID is further based on minimizing a reprojection error between a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) the marker to camera transformation that maps the pose of the second marker to the pose of the second camera, and c) one or more of the camera to camera transformations or the marker to camera transformations” (Williamson, Para. 022, "A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself. An automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera. The position of each target in a pair is then calculated in relation to each other. The positions of each target pair are added to a list of relative target transforms.; Williamson, Paragraph 023, "During normal user mode, video signals are processed to calculate the position of targets detected in each frame image using the relative target transforms. The detection algorithm detects the effects of viewing angles and gives a higher weight to targets that are detected at more reliable angles. Once the target positions have been calculated, the invention determines the user position within the environment."; Williamson, Para. 317, “Then the Set of transforms is evaluated by looking at each frame of the Video and using the transform Set and the detected location of each target to predict the locations of the other detected targets in the image. The errors between predicted and actual locations are Summed over the entire Set of target pairs and frames. This Sum is used as a Score to evaluate the quality of the transform set. The set with the best Score is typically Selected.").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia, in view of Wong, in view of Williamson , such that transformations between each of a plurality of cameras and each of a plurality of markers were calculated such that poses were mapped between each of a plurality of cameras and each of a plurality of markers, as taught by Yao.
The suggestion/motivation for doing so would have been the benefit in further understanding between each of the objects within the virtual environment so that it is easier to predict and calculate the movement of any new objects added to that environment.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, in view of Williamson with Yao to obtain the invention as specified in claim 5.

Regarding claim 6, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao “the surgical robotic system of claim 4, further comprising: if the first marker is recognized in a second camera of the plurality of cameras, determining a marker to camera transformation that maps the pose of the first marker to a pose of the second camera, and adjusting the camera to camera transformations based on a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) a marker to camera transformation that maps the pose of the first marker to a pose of the second camera, and c) one of the camera to camera transformations that maps the pose of the first camera to the pose of the second camera.” (Williamson, Para. 60, “To capture the 3D video image of a Subject (human or object), a number of cameras (e.g., 2, 4, 8, 16 or more depending on image quality) are required.”; Williamson, Para. 022, "A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself. An automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera. The position of each target in a pair is then calculated in relation to each other. The positions of each target pair are added to a list of relative target transforms.; Williamson, Para. 191, “Both the internal parameters for each camera, and the spatial transformation between the cameras are estimated.”; Williamson, Para. 202, “Using the present system, a sequence of rendered views of the collaborator is sent to the observer So that the collaborator appears superimposed upon a fiducial marker in the real world.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia, in view of Wong, in view of Williamson, such that the relationships between each of plurality of markers and a plurality of cameras were determined, as taught by Yao.
The suggestion/motivation for doing so would have been to improve the accuracy of pose determination through obtaining a wider scope of working relationships in the environment through camera to camera transformations, marker to marker transformations, and marker to camera transformations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, in view of Williamson with Yao to obtain the invention as specified in claim 6.

Regarding claim 7, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches “the surgical robotic system of claim 4, further comprising: if a second marker of the plurality of markers is recognized in the time-synchronized images captured by a second camera of the plurality of cameras, then determining a marker to camera transformation that maps a pose of the second marker to a pose of the second camera, and adjusting the camera to camera transformations based on a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) the marker to camera transformation that maps the pose of the second marker to the pose of the second camera, and c) one of the camera to camera transformations that maps the pose of the first camera to the pose of the second camera.” (Williamson, Para. 60, “To capture the 3D video image of a Subject (human or object), a number of cameras (e.g., 2, 4, 8, 16 or more depending on image quality) are required.”; Williamson, Para. 022, "A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself. An automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera. The position of each target in a pair is then calculated in relation to each other. The positions of each target pair are added to a list of relative target transforms.; Williamson, Para. 191, “Both the internal parameters for each camera, and the spatial transformation between the cameras are estimated.”; Williamson, Para. 202, “Using the present system, a sequence of rendered views of the collaborator is sent to the observer So that the collaborator appears superimposed upon a fiducial marker in the real world.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia, in view of Wong, in view of Williamson, such that the relationships between each of plurality of markers and a plurality of cameras were determined, as taught by Yao.
The suggestion/motivation for doing so would have been to improve the accuracy of pose determination through obtaining a wider scope of working relationships in the environment through camera to camera transformations, marker to marker transformations, and marker to camera transformations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, in view of Williamson with Yao to obtain the invention as specified in claim 7.

Regarding claim 8, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches “the surgical robotic system of claim 4, further comprising: if a second marker of the plurality of markers is recognized in a second camera of the plurality of cameras, determining a marker to camera transformation that maps a pose of the second marker to a pose of the second camera, and adjusting the marker to marker transformations based on a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) a marker to camera transformation that maps the pose of the first marker to a pose of the second camera, and c) one of the camera to camera transformations that maps the pose of the first camera to the pose of the second camera.” (Williamson, Para. 60, “To capture the 3D video image of a Subject (human or object), a number of cameras (e.g., 2, 4, 8, 16 or more depending on image quality) are required.”; Williamson, Para. 022, "A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself. An automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera. The position of each target in a pair is then calculated in relation to each other. The positions of each target pair are added to a list of relative target transforms.; Williamson, Para. 191, “Both the internal parameters for each camera, and the spatial transformation between the cameras are estimated.”; Williamson, Para. 202, “Using the present system, a sequence of rendered views of the collaborator is sent to the observer So that the collaborator appears superimposed upon a fiducial marker in the real world.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia, in view of Wong, in view of Williamson , such that the relationships between each of plurality of markers and a plurality of cameras were determined, as taught by Yao.
The suggestion/motivation for doing so would have been to improve the accuracy of pose determination through obtaining a wider scope of working relationships in the environment through camera to camera transformations, marker to marker transformations, and marker to camera transformations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, in view of Williamson with Yao to obtain the invention as specified in claim 8.

Regarding claim 9, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches “the surgical robotic system of claim 4, wherein the marker to marker transformations and camera to camera transformations are determined during a calibration process and stored in electronic memory.” (Yao, Para. 068, “In some embodiments, transformation parameters to a unique standard coordinate system from each of the cameras can be obtained. In some embodiments, transformation parameters for each camera pair may be obtained. That is, transformation parameters for each camera relative to the unique standard coordinate system may be obtained. In some embodiments, obtained transformation parameters may be stored (for example, in a memory device or a storage device).”; Yao, Para. 098, “Example 11 is a camera calibration method for calibrating a plurality of cameras. The camera calibration system includes determining a relationship between each camera and a unique coordinate system, and determining a positional relationship between all of the plurality of cameras based on the relationships between each of the cameras and the unique coordinate system.").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia, in view of Wong, in view of Williamson, such that the transformation relationships between markers and cameras occurred during a calibration process and were stored in a memory device, as taught by Yao.
The suggestion/motivation for doing so would have been to collect and store historical data of each calibration phase to aid in calibration accuracy.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, in view of Williamson with Yao to obtain the invention as specified in claim 9.

Regarding claim 10, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches “the surgical robotic system of claim 4, wherein during the calibration process, pairs of the plurality of markers are recognized in multiple sequential images of at least two of the plurality of cameras, and the marker to marker transformations and the camera to camera transformations are optimized by determining a least squares solution that minimizes a reprojection error and distributing the reprojection error across the marker to marker transformations and the camera to camera transformations.” (Williamson, Para. 60, “To capture the 3D video image of a Subject (human or object), a number of cameras (e.g., 2, 4, 8, 16 or more depending on image quality) are required.”; Williamson, Para. 022, "A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself. An automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera. The position of each target in a pair is then calculated in relation to each other. The positions of each target pair are added to a list of relative target transforms.; Williamson, Para. 191, “Both the internal parameters for each camera, and the spatial transformation between the cameras are estimated.”; Williamson, Para. 202, “Using the present system, a sequence of rendered views of the collaborator is sent to the observer So that the collaborator appears superimposed upon a fiducial marker in the real world.”; Williamson, Para. 291, "6. Using the recovered marker positions from the experimental data, develop a robust least-Squares approach for combining the data into an accurate Set of marker positions and orientations in a global coordinate system, thus calibrating the system. The derived results can be compared to the measured ground truth. ").

Regarding claim 11, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches “the surgical robotic system of claim 4, wherein the marker to marker transformations and camera to camera transformations are matrices, each matrix including rotation and translation of coordinates from one marker to another marker or one camera to another camera.” (Yao, Para. 043, “Where Mc is a transformation matrix which includes, for example, rotation and translation parameters, [P'1 P'2 P'3] specifies coordinates of three non-collinear points in the camera coordinate system, and [P1 P2 P3] specifies coordinates in the vertex coordinate system.”; Yao, Para. 049, “In some embodiments, a transformation matrix M  can be obtained. Transformation matrix M~ can include transformation parameters from a selected vertex coordinate system to a unique standard coordinate system.  A transformation matrix from the camera coordinate system to the unique standard coordinate system may then be obtained by multiplying Mc and M,."; Yao, Para. 050, “In some embodiments, one or more of the techniques described herein can be repeated for each of a plurality of camera locations. In this manner, transformation parameters from all cameras to a unique standard coordinate system may be obtained and stored (for example, in a memory device and/or storage device, etc.) It is noted that the unique standard coordinate system may be a main coordinate system defined in advance based on a three dimensional (3D) model. Transformation parameters for each camera pair can be obtained according to some embodiments. As used herein, camera pair can refer to a camera used in the calibration process paired with the standard coordinate system.”).

Regarding Claim 12, Vakharia, in view of Wong, in view of Williamson in view of Yao teaches “the surgical robotic system of claim 4, wherein the plurality of cameras are arranged facing away from a longitudinal axis of the handheld UID. (Wong, Para. 036, “The user interface may also be implemented by using computer vision to detect hand gestures, in which case a camera may be mounted to or incorporated into the user interface device 150. The camera may provide the user interface device 150 with a field of view that allows the user interface device 150 to detect motion by, e.g, a clinician, and interpret the motion as a gesture.”) 

Regarding Claim 13, Vakharia, in view of Wong, in view of Williamson in view of Yao teaches “the surgical robotic system of claim 12, wherein the longitudinal axis passes through a center of a squeeze actuated bulb of the handheld UID. (Vakharia, Para. 010, “Vakharia, Para. 010, “FIG. 4 depicts a perspective view of the user input device of FIG 2, where the user input device is rotated about its own longitudinal axis”; Vakharia, Para. 061, “User input device (100) also includes an egg-shaped body (105), a pivoting trigger (102), a pair of articulation buttons (104, 106), an activation button (108), and a position sensing assembly (110). Egg-shaped body (105) is dimensioned to be grasped by an operator with one hand such that the index finger is adjacent to trigger (102) and the thumb of the same hand is adjacent to articulation buttons (104, 106) and activation button (108).”); 

Regarding claim 19, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches “the method of claim 18, wherein the handheld UID includes a plurality of cameras and a plurality of camera to camera transformations map coordinates of each of the plurality of cameras to each other.” (Yao, Para. 098, “Example 11 is a camera calibration method for calibrating a plurality of cameras. The camera calibration system includes determining a relationship between each camera and a unique coordinate system, and determining a positional relationship between all of the plurality of cameras based on the relationships between each of the cameras and the unique coordinate system.”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia, in view of Wong, in view of Williamson, such that the positional relationship between each of a plurality of cameras was mapped in relation to one another, as taught by Yao.
The suggestion/motivation for doing so would have been to further improve the accuracy of pose determination through utilizing multiple cameras and respective camera to camera transformations in relation to the UID.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, in view of Williamson with Yao to obtain the invention as specified in claim 19.

Regarding claim 20, Vakharia, in view of Wong, in view of Williamson, and further in view of Yao teaches “the method of claim 19, further comprising recognizing a second marker of the plurality of markers in a second camera of the plurality of cameras; and determining a marker to camera transformation that maps a pose of the second marker to a pose of the second camera, wherein determining the pose of the UID includes minimizing a reprojection error between a) the marker to camera transformation that maps the pose of the first marker to the pose of the first camera, b) the marker to camera transformation that maps the pose of the second marker to the pose of the second camera, and c) one or more of the camera to camera transformations or the marker to camera transformations.” (Williamson, Para. 60, “To capture the 3D video image of a Subject (human or object), a number of cameras (e.g., 2, 4, 8, 16 or more depending on image quality) are required.”; Williamson, Para. 022, "A plurality of target markers are distributed within a virtual environment room. Each target is distinct from all other targets in the virtual environment room and distinct from rotated versions of itself. An automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera. The position of each target in a pair is then calculated in relation to each other. The positions of each target pair are added to a list of relative target transforms.; Williamson, Para. 023, “Once the target positions have been calculated, the invention determines the user position within the environment."; Williamson, Para. 023, The errors between predicted and actual locations are Summed over the entire Set of target pairs and frames. This Sum is used as a Score to evaluate the quality of the transform set. The set with the best Score is typically Selected.”; Williamson, Para. 191, “Both the internal parameters for each camera, and the spatial transformation between the cameras are estimated.”; Williamson, Para. 202, “Using the present system, a sequence of rendered views of the collaborator is sent to the observer So that the collaborator appears superimposed upon a fiducial marker in the real world.”; Williamson, Para. 291, "6. Using the recovered marker positions from the experimental data, develop a robust least-Squares approach for combining the data into an accurate Set of marker positions and orientations in a global coordinate system, thus calibrating the system. The derived results can be compared to the measured ground truth. ").


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vakharia, in view of Wong, and further in view of Murrel et al. (US 2019/0269465 A1), hereinafter “Murrel”.
Regarding claim 14, Vakharia, in view of Wong,  discloses “the surgical robotic system of claim 1.”
Vakharia, in view of Wong, fails to teach “wherein marker detection is performed using blob detection”.
Murrel teaches “wherein marker detection is performed using blob detection” (Murrel, Para. 60, “Once the image(s) are obtained, in a further step 404, the processor 222 can read the image(s) and, using machine vision techniques known to one having ordinary skill in the art, detect the presence of the target feature(s) in the images and determine the actual positional information of the target feature(s). Examples of machine vision techniques that could be used to determine the actual positional information include edge detection, color analysis, blob detection and extraction, pattern recognition, and optical character recognition.”).
It would have been obvious for one having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the robotic system of Vakharia, in view of Wong, such that markers in the robotic system were detected using the well-known machine vision technique of blob detection, as taught by Yao.
The suggestion/motivation for doing so would have been to determine positional information of markers with a larger degree of accuracy.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, with Murrel  to obtain the invention as specified in claim 14.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vakharia, in view of Wong, in view of Williamson, in view of Yao, and further in view of Crawford et al. (US 2016/0278875 A1), hereinafter “Crawford”.
Regarding claim 15, Vakharia, in view of Wong, in view of Williamson, in view of Yao discloses “the surgical robotic system of claim 4”.
Vakharia, in view of Wong, in view of Williamson, in view of Yao fails to teach “wherein each of the plurality of markers includes one of: a plurality of infrared light sources, or a plurality of visible light sources.” 
Crawford teaches “wherein each of the plurality of markers includes one of: a plurality of infrared light sources, or a plurality of visible light sources.” (Crawford, Para. 44, “Exemplary embodiments include one or more markers coupled to the surgical instrument as described in greater detail below. In exemplary embodiments, these markers as well as markers 118 can comprise conventional infrared light-emitting diodes or an Optotrak® diode capable of being tracked using a commercially available infrared optical tracking system such as Optotrak@.”).
It would have been obvious for one having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the surgical robotic system of Vakharia, in view of Wong, in view of Williamson, in view of Yao, such that markers used in the surgical robotic system comprise of infrared light sources or visible light sources, as taught by Crawford.
The suggestion/motivation for doing so would have been the added benefit of utilizing commercially available and well-known in the art infrared tracking systems.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Vakharia, in view of Wong, in view of Williamson, in view of Yao, with Crawford to obtain the invention as specified in claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL JAMES BRADLEY GIBBENS/Examiner, Art Unit 4142


/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662